IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                  NOS. WR-82,772-01; WR-82,772-02; WR-82,772-03


                     EX PARTE DONALD LEE GRAY, Applicant


               ON APPLICATION FOR WRITS OF HABEAS CORPUS
              CAUSE NOS. 241-2622-06-A; 241-2620-06-A; 241-2621-06-A
             IN THE 241ST DISTRICT COURT FROM SMITH COUNTY


      Y EARY, J., filed a dissenting opinion.

                              DISSENTING OPINION

      I dissent for the reasons stated in my dissenting opinion in Ex parte Fournier, 473
S.W.3d 789 (Tex. Crim. App. 2015).




FILED: February 24, 2016
DO NOT PUBLISH